Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on December 9, 2021 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III and Species B, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the wavelength" in line 8 and “the reflective film side” in line 12.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation “forming the close contact layer on a surface of the resin film; forming the reflective film on a surface of the close contact layer, the surface being located on an opposite side to the resin film”. The limitation “the surface being 
Claim 7 recites the limitation “wherein the metal support layer is formed on a surface opposite to a surface in contact with the close contact layer so that the metal support layer is located to avoid the opening portions, the metal support layer supporting the resin film”. It is unclear as to what surface the metal support layer is formed on. The instant claim stated the metal support layer is form on the resin layer and then states wherein the metal support layer is formed on a surface opposite to a surface in contact with the close contact layer. Examiner suggest amending the limitation to clearly show where the metal support layer is located in the deposition mask.
The rest of the claims are depend on a rejected claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The rest of the claims depend upon claim 1. 
The following is a statement of reasons for the indication of allowable subject matter:  The closet prior art being Takeda et al. (JP 02014133938 A, cited on IDS dated 10 September 2018) discloses a method of a making a deposition mask using a laser processing apparatus, the deposition mask having a resin film in which a pattern of opening portions is formed (Para. 0007), the method comprising: disposing a light irradiation source on one side of the resin film, the light irradiation source being adapted . 
    PNG
    media_image1.png
    226
    499
    media_image1.png
    Greyscale


Takeda et al. is silent on providing a reflective film on another side of the resin film, the reflective film being adapted to reflect the light having the wavelength of the laser light emitted from the light irradiation source for the laser light; using the laser light reflected by the reflective film to form the pattern of the opening portions in the resin film, the close contact layer on the reflective film side of the resin film wherein the reflective film is formed in contact with the close contact layer. Reflecting a laser beam off a reflected layer was conventional as disclosed by disclosed in Ihara (JP 2002134918, cited on IDS dated 10 September 2018). Takeda et al. in view of Ihara fails to teach or suggest “providing a reflective film” and location of the reflective film with respect to the resin film and the close contact layer. There is no obvious reasons to modify Takeda et al. in view of Ihara to provide the required step. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761